Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing claims filed on 09/11/2020 and updating searches, examiner found allowable subject matter in the independent claims. However, the instant application had 101 and 112(b) issues in the independent claims. Proposed amendment was discussed. See interview summary 04/22/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.


Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Kevin C. Kunzendorf (Reg. No. 58308), Attorney of Record, on 04/22/2022.
The application has been amended as shown in the attached “Examiner’s Amendment”.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Gagliardi et al (NPL: A two-step mesh adaptation tool based on RBF with application to turbomachinery optimization loops, 2019) teaches a cost reduction strategy for mesh adaptation, by proposing a new two-step Radial Basis Functions (RBF) interpolation employing the Sparse Approximate Inverse (SPAI) preconditioner and the Fast Multipole Method (FMM).
Lapworth (US 2012/0316842 A1) teaches a method for automatically identifying a datum line on a surface mesh representation of a component which is concerned with the detection of leading and trailing edges of aerofoils represented in meshes for computational fluid dynamics (CFD) simulations.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: “transposing the first pseudo-pressure values from the first mesh to a second mesh different from the first mesh by an interpolation tool, so as to generate second pseudo-pressure values at vertices and/or edges of the second mesh, and calculating output pressure values associated with free faces of the second mesh based on the second pseudo-pressure values”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148